DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Greenhut et al. (US 20070239220), herein referred to as Greenhut, in view of Sawchuk (US 2009/0299421).
Regarding claims 1 and 14, Greenhut discloses a system for acquiring an electrical signal, said system comprising: a plurality of electrodes, each being configured to acquire an electrode signal; a plurality of signal quality detectors, each signal quality detector being associated with at least a pair of electrodes among the plurality of electrodes, wherein each detector is configured to detect a signal based on input from the pair of electrodes and each detector comprises an analog-to-digital converter, (e.g. Fig. 2 and [0016] subcutaneous electrode array 28…plurality of electrodes…used for sensing subcutaneous ECG signals); a signal selection logic, which is configured to receive the signals determined by the detectors and is configured to determine at least one quality measure of each signal for selecting a pair of electrodes for signal acquisition and output a control signal; a multiplexer, which is connected to each of the plurality of electrodes and which is configured to select a pair of electrodes for signal acquisition based on the control signal from the signal selection logic (e.g. - [0040] amplified and filtered signals are direct to A/D converter 210 which operates to sample the time varying analog ECG signals to 
Greenhut discloses the claimed invention except for providing a digital representation of the detected signal, wherein the digital representation has a first resolution, and wherein the digital representation has a second resolution, which is higher than the first resolution, and to provide a digital representation of the selected signal. Sawchuk teaches that it is known to use providing a digital representation of the detected signal, wherein the digital representation has a first resolution, and wherein the digital representation has a second resolution, which is higher than the first resolution, and to provide a digital representation of the selected signal as set forth in [0057] (e.g. The evoked potential information obtained from IMD 16 may be displayed to a user via a user interface of programmer 24 or any other suitable device for displaying such data to a user), [0058] (e.g. the user may use programmer 24 to program a therapy progression, select electrodes used to deliver defibrillation pulses, select waveforms for the defibrillation pulse, or select or configure a fibrillation detection algorithm for IMD 16...When sensing integrity appears to be altered, programmer 24 may be used to reconfigure programming of IMD 16 to restore sensing integrity), [0079] (e.g. Sensing module 86 may also include a switch module to select which of the available electrodes, or which pairs or combinations of electrodes, are used to sense the heart activity. This disclosure describes techniques to support evaluation of 
Regarding claim 2, Greenhut discloses wherein the multiplexer is connected directly to the plurality of electrodes, such that the electrode signal by-passes the signal quality detector for being received by the multiplexer (e.g. Fig. 3 - MUX 191 connected to subcutaneous electrode array (SEA) 28).
Regarding claim 3, Greenhut discloses the claimed invention except for wherein the multiplexer and the signal processing unit are a first multiplexer and a first signal processing unit, and wherein the system further comprises a second multiplexer, which is connected to each of the plurality of electrodes and which is configured to select a pair of electrodes for signal acquisition based on the control signal from the signal selection logic, and a second signal processing unit, which is configured to perform analog-to-digital conversion on the selected signal, wherein the digital representation has the second resolution,  wherein the signal selection logic is configured to selectively activate one of the first or the second signal processing unit upon determining that the pair of electrodes for signal acquisition is to be 
Regarding claim 4, Greenhut discloses wherein the signal selection logic is configured to compare the at least one quality measure for pairs of electrodes to the at least one quality measure for a currently selected pair of electrodes for signal acquisition for determining that the pair of electrodes for signal acquisition is to be changed (e.g. [0040] Vector selection block 226 operates to identify the two out of six ECG sensing vectors having optimal signal quality for sensing cardiac signals).
Regarding claim 5, Greenhut discloses wherein the at least one quality measure comprises a width of a frequency spectrum of the electrode signal (e.g. [0042] mean frequency or spectral width estimation).
Regarding claim 6, Greenhut discloses wherein the at least one quality measure comprises a noise floor value (e.g. [0044] More frequent measurements (e.g., every minute) may be averaged over time and used to select vectors based upon susceptibility of vectors to occasional noise, motion noise, or EMI, for example).
Regarding claim 9, Greenhut discloses the claimed invention except for wherein the system comprises a number of detectors corresponding to a number of possible combinations of pairs of electrodes among the plurality of electrodes.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to teach wherein the system comprises a number of detectors corresponding to a number of possible combinations of pairs of electrodes among the plurality of electrodes, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 11, the modified Greenhut discloses wherein the detectors are configured to detect a signal using a first sampling rate and wherein the signal processing unit is configured to detect the selected signal using a second sampling rate, which is higher than the first sampling rate (e.g. Sawchuk - [0167] When a potential trend deviation is detected, IMD 16 may increase the sampling rate periodically so that additional data for a possible loss in sensing integrity can be quickly collected for investigation).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Greenhut in view of Sawchuk, as applied above, in further view of Park et al. (US 2017/0027525), herein referred to as Park.
Regarding claim 7, Greenhut discloses the claimed invention except for wherein the at least one quality measure comprises a value representing noise in frequency domain. Park teaches that it is known to use wherein the at least one quality measure comprises a value representing noise in frequency domain as set forth in [0060] (e.g. To estimate a quality of the biosignal, a signal-to -noise ratio (SNR) of the frequency domain signal 110 may be used) to provide additional means of signal isolation. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Greenhut, with wherein the at least one quality measure comprises a value representing noise in frequency domain as taught by Park, since .

Claims 8, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Greenhut and Sawchuk, as applied above, in further view of Kaib et al. (US 2011/0288605), herein referred to as Kaib.
Regarding claim 8, Greenhut discloses the claimed invention except for wherein the system comprises a first sensor unit and a second sensor unit, each of the first and the second sensor unit comprising a plurality of electrodes, a plurality of signal quality detectors, a signal selection logic and a multiplexer, wherein the first sensor unit and the second sensor unit are configured to select a pair of electrodes for signal acquisition of the sensor unit and wherein the first sensor unit and the second sensor unit are configured to acquire selected signals in different relations to a measurement subject, wherein the system further comprises an additional multiplexer, which is configured to receive the selected signals output by the multiplexers of the sensor units and to sequentially output selected signals from different sensor units to the signal processing unit.   [Reference B] teaches that it is known to use wherein the system comprises a first sensor unit and a second sensor unit, each of the first and the second sensor unit comprising a plurality of electrodes, a plurality of signal quality detectors, a signal selection logic and a multiplexer, wherein the first sensor unit and the second sensor unit are configured to select a pair of electrodes for signal acquisition of the sensor unit and wherein the first sensor unit and the second sensor unit are configured to acquire selected signals in different relations to a measurement subject, wherein the system further comprises an additional multiplexer, which is configured to receive the selected signals output by the multiplexers of the sensor units and to sequentially output selected signals from different sensor units to the signal processing unit as set forth in [0022] (e.g. the electrode signal acquisition circuit includes a selection circuit and a plurality of 
Regarding claim 10, the modified Greenhut discloses the claimed invention except for wherein each detector is statically connected to a pair of electrodes among the plurality of electrodes and wherein each of the plurality of detectors is connected to a unique pair of electrodes. Kaib teaches that 
Regarding claim 12, the modified Greenhut discloses the claimed invention except for at least one carrier, which is configured to be worn on or around a body part of the subject, wherein the at least one carrier is configured to carry the system.   Kaib teaches that it is known to use at least one carrier, which is configured to be worn on or around a body part of the subject, wherein the at least one carrier is configured to carry the system as set forth in Fig. 1A and [0064] (e.g. integration into a garment) to enable removal or carrying of the system as desired for convenience. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Greenhut, with at least one carrier, which is configured to be worn on or around a body part of the subject, wherein the at least one carrier is configured to carry the system as taught by Kaib, since such a modification would provide the predictable results of enabling removal or carrying of the system as desired for convenience.
Regarding claim 13, the modified Greenhut discloses the claimed invention except for wherein the system comprises a first sensor unit and a second sensor unit, each of the first and the second 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE E BANIS/Examiner, Art Unit 3792 

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792